Citation Nr: 1205088	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  08-30 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a total rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from February 1993 to July 1997.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2006 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

A January 2008 rating decision granted a temporary total evaluation for the Veteran's chondral lesion of the left knee from July 13, 2007, to October 31, 2007, under the provisions of 38 C.F.R. § 4.30 based on surgical treatment necessitating convalescence.  A March 2009 rating decision extended the temporary evaluation through January 31, 2008.

This claim was previously before the Board in June 2010, at which time the Board remanded it for additional development.  The requested development has been completed, and the claim is properly before the Board for appellate consideration.


FINDING OF FACT

The Veteran's service-connected disabilities do not prevent him from securing and following some type of substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2011).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist 

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326 (2011).  December 2005, January 2008, and September 2010 letters satisfied the notice provisions.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The January 2008 and September 2010 letters notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records and private treatment records have been obtained.  38 U.S.C.A. § 5103A , 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  The September 2011 and October 2011 VA examination reports are adequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiners made all required findings and fully described the disabilities.

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Analysis

The Veteran contends that he is unable to secure and maintain substantially gainful employment due to his service-connected disabilities.

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the claimant's service-connected disabilities is less than 100 percent, and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities sufficient to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (2011).

The Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2011).

The Veteran's service-connected disabilities, as evaluated under the VA Rating Schedule, are: cardiac arrhythmia with pacemaker, evaluated as 30 percent disabling; major depressive disorder associated with cardiac arrhythmia with pacemaker, evaluated as 30 percent disabling; chronic cervical strain, evaluated as 20 percent disabling; cellulitis, chronic synovitis left elbow (major), evaluated as 10 percent disabling; patellofemoral joint syndrome, right knee, evaluated as 10 percent disabling; tinnitus, evaluated as 10 percent disabling; tinea cruris, pedis and onychomycosis, evaluated as 10 percent disabling; fracture, left ankle, degenerative joint disease, evaluated as 10 percent disabling; right ankle degenerative joint disease, evaluated as 10 percent disabling; chondral lesion left knee, status post arthroscopy, chondroplasty, and medial femoral condyle microfracture procedure, evaluated as 10 percent disabling; fracture, right fifth metacarpal (little finger) with deformity, evaluated as noncompensable; and gastroesophageal disease (GERD), evaluated as noncompensable.  The combined evaluation is 80 percent.

Since the Veteran does not have one service-connected disability with an evaluation of at least 60 percent, or two or more disabilities with a combined rating of at least 70 percent with one disability rated at 40 percent, the initial criteria for schedular consideration for the grant of TDIU under 38 C.F.R. § 4.16(a) are not met.  However, a TDIU evaluation can still be awarded if it is established by the evidence of record that service-connected disabilities have rendered the Veteran unable to secure and follow substantially gainful employment.  If this is established, the case is to be sent to the Director of Compensation and Pension for extraschedular consideration.  See 38 C.F.R. §§ 3.340(a), 3.341(a), 4.16(b).

The Veteran received Vet Center counseling in September 2003 and December 2003 and additional counseling from April 2004 to June 2004.  Symptoms included forgetfulness which had caused him to miss work appointments.  The Veteran had also lost interest in pleasurable activities and had disturbing nightmares.  He had also missed classes due to not wanting to get out of bed.

July 2005 VA treatment records indicate that the Veteran was six weeks post arthroscopic chondroplasty and microfracture surgery of the left knee.  On examination there was an audible pop with knee flexion and extension, and the knee was stable on testing.

August 2005 VA psychiatric treatment records indicate that the Veteran had not found antidepressants to be helpful and that he was not interested in short term therapy.  The Veteran began Vet Center treatment again in September 2005 and he reported wanting help with his dreams and an inability to sleep as well as feeling depressed.  

The Veteran had a VA general medicine examination in January 2006 at which he said that he continued to have heartburn that increased with stress.  He did not use medication or receive treatment for it.  He had received a pacemaker in 1996, had had low blood pressure in the past year, and near syncopal episodes before that.  A previous echocardiogram had been normal and the Veteran had no coronary artery disease.  EKGs showed normal sinus rhythm with a first degree AV block.  The only dysfunction that the Veteran related to his heart or low blood pressure was dizziness when he rose quickly.  He reported occasional ankle swelling.  The dysfunction related to his tinea cruris, pedis and onychomycosis, was frequent itching.  Prescription topical creams or ointments provided temporary relief.  

The Veteran said that he was a full time student and that he ran a 350 acre family farm, which was difficult from an orthopedic perspective.  He walked with a cane and the examiner observed that his gait was slightly unsteady, favoring the left knee.  He had a papular rash on the upper lip constituting less than 5 percent of the face and the upper right thigh constituting less than 1 percent of the right leg.  A rash on the scrotum was less than 10 percent of the groin area and a rash of the gluteal cleave covered less than 5 percent of the buttocks.  Total body surface area affected was less than 5 percent.

The examiner noted that there was no mention of heartburn, GERD, or hiatal hernia in the Veteran's treatment records.  He diagnosed the Veteran with hiatal hernia and noted that the Veteran said that it is only mildly disabling since the limitation was not being able to eat with heartburn.  The only limitation due to the cardiac arrhythmia with pacemaker was mild dizziness when rising.  It was managed with a pacemaker, and the physical examination was consistent with a functioning pacemaker.  There were no significant limitation from skin rashes.

X-rays of the cervical spine from January 2006 VA treatment were limited by the chin overlying the image.  What was visible showed no acute abnormality and no significant interval change from February 2003.  January 2006 ankle X-rays showed no acute abnormality in either ankle and that the ankles have been stable since October 2003.  The left ankle had degenerative change and deformity of the distal fibular shaft, which may be posttraumatic.

The Veteran had a VA mental health examination in February 2006 at which he reported having had extreme sensitivity to the side effects of antidepressant medications.  The examiner opined that the Veteran had symptoms of depression due to the service-connected disorder that caused mild interference with social and vocational endeavors.  He attended school successfully, babysat for a five year old child, and cared for livestock.  His affect was sad, he had given up once pleasurable activities, and he found it difficult to motivate himself to engage in productive activities. 

At June 2006 Vet Center treatment the Veteran indicated that he had severe pain and depression.  A July 2006 note from a VA orthopedic provider states that the Veteran could return to work and that it had been a year and half since surgery.  Working and walking would not change the outcome or the lesion.

At September 2006 VA cardiology treatment the Veteran inquired about getting his pacemaker removed because it caused him irritation when wearing a shoulder strap seatbelt.  The Veteran said that he could not pad the seatbelt because he drove about 25 different vehicles on his farm.  The cardiologist noted that the pacemaker was set to 45 beats per minute and that there had been no pacing since it was set to this level. 

At November 2006 VA primary care the Veteran complained of episodic neck and back pain.  Past episodes had resolved within a few days and had been less severe.  On examination there was paraspinal tenderness in the upper back that was greater on the left than the right and in the left trapezius area.  Hand grips were full strength but the Veteran was unable to resist with right upper extremity due to pain.  There was limited abduction of the right arm past the shoulder level and limited neck range of motion in all directions.  The assessment was back strain.

March 2007 VA treatment records indicate that the Veteran was working with special needs children as a substitute teacher.

The Veteran reported at March 2007 VA mental health treatment that his girlfriend had encouraged him to seek help and that he had increasing irritability, depression and insomnia.  The Veteran was willing to try taking medication again and he was assigned a GAF score of 55 and had a diagnosis of posttraumatic stress disorder and depressive disorder, moderate, recurrent.  He was assigned a GAF score of 67 at April 2007 VA treatment at which he said that his depression symptoms had been worsening over the past three to four months and included depressed mood, worsening anxiety, poor sleep, low energy and motivation, and poor concentration.  On a mental status examination the Veteran's insight and judgment were good.  Thought content was significant for suicidal ideation without plan or intent, and otherwise it was reality based with no delusions, ideas of reference, obsessions or homicidal ideation.  

In May 2007 the Veteran said that his depression had improved since beginning medication but that he could not increase the dosage because of side effects.  At December 2007 VA mental health treatment the Veteran reported sleep difficulties, nightmares and irritability.  His girlfriend, who attended the appointment, agreed with this.  He had to stop one of his medications because of side effects and was still taking the other.  The Veteran was assigned a GAF score of 55.

A January 2008 disability/work release statement from a private facility indicates that the Veteran was able to return to work on February 1, 2008 with no restrictions.  This is the day after his temporary 100 percent evaluation under 38 C.F.R. § 4.30 ended.

In March 2008 the Veteran had a VA examination for his left knee.  He continued to have swelling in the knee and was not taking medication for it. His job with a satellite television company required him to crawl and climb up and down ladders.  He had pain while working and was able to perform activities of daily living.  The knee was swollen and painful on examination.  Range of motion was not limited by pain.  The knee was stable upon testing and there was full strength.  The examiner opined that it was within reason to believe that the Veteran would lose between 10 to 15 degrees of overall range of motion, strength, coordination, and fatigability due to repetitive movement flares ,which occurred on a daily basis.  

The Veteran had a VA mental health examination in July 2008.  He was not working because he had been let go from his job with a satellite television company after getting in a motor vehicle accident.  The Veteran had been treated at a Vet Center and thought that counseling had been helpful but was unsure about the medication.  He said that he did not care about life and that a reason why he broke up with his girlfriend was his comments about death.  The Veteran got angry over little things and he had anxiety or depression on a daily basis and difficulties with motivation and enjoying activities.  He also had difficulty sleeping, a poor appetite, and he had fleeting thoughts of suicide.

On a mental status examination there were no signs of major psychopathology such as hallucinations, delusions or preoccupations.  His affect was constricted and his mood was "bland."  Attention and concentration were disrupted.  The examiner noted that the Veteran was overly detailed about tangential topics and had to be redirected.  When asked about his symptoms worsening, the Veteran said that he cried every day.  The examiner diagnosed the Veteran with major depression, mild, and assigned a GAF score of 60.  

The Veteran had a VA examination in September 2011 and the claims file was reviewed.  It was noted that he had been diagnosed with eczema in both ears, the back of the head, buttocks, scrotum and on the nose.  The severity varied and his ears itched all of the time.  The course since onset had been stable and it was treated with a cream and spray.  There were no side effects from the treatment.  On examination the Veteran had a erythematous rash with mild flaking and scaling on the occipital scalp, external ear canals, posterior scrotum and gluteal cleft.  The examiner opined that the Veteran's eczema did not prevent him from securing and maintaining gainful employment and did not affect the type of work he could perform.

In regards to GERD, the Veteran said that if he ate breakfast he got heartburn.  He also avoided spicy food and he had heartburn every two to three days.  The GERD had gotten progressively worse since onset and the Veteran took Tagamet with good response.  There was no history of nausea, vomiting, constipation, indigestion, heartburn, hemorrhoids, hernia, abdominal mass, abdominal swelling, regurgitation, and jaundice.  The Veteran had intermittent diarrhea.  The examiner diagnosed the Veteran with a hiatal hernia and opined that it did not prevent him from securing and maintaining gainful employment and did not affect the type of work he could perform.

On a cardiac examination there was no congestive heart failure or pulmonary hypertension.  There were no extra heart sounds and the rhythm was regular.  The Veteran said that he was passing out because he no longer had his pacemaker.  When he had an arrhythmia he felt like he was suffocating.  An EKG showed a normal sinus rhythm with a first degree AV block, and a chest X-ray was normal and stress test were normal.  A November 2010 echocardiogram showed normal wall motion and abnormal wall thickness.  The examiner opined that the Veteran's heart condition did not prevent him from securing and maintaining gainful employment.  However, it prevented him from driving, working on ladders or elevated platforms, and working with heavy machinery.  The examiner noted that the Veteran reported fainting on a daily basis but that a recent treatment record indicated that he had not fainted for a month.  The examiner also opined that the Veteran's scars did not affect his ability to work.

The Veteran had a VA psychological examination in September 2011 and the claims file was reviewed.  He had gotten married since his last VA psychiatric examination and had a 15 month old daughter whom he took care of while his wife worked.  The Veteran said that he was irritable with his wife and that his neighbors had talked to him about this.  He also said that he did not have any friendships.  The Veteran had last worked four years before and the longest had had a job since his military service was for three months.  His symptoms included depressed mood, near continuous panic and depression affecting the ability to function independently, appropriately and effectively, chronic sleep impairment, mild memory loss, difficulty in establishing and maintaining effective work and social relationships, suicidal ideation, and irritability.  The examiner opined that the Veteran was not unemployable due to his service-connected depression.  He reported that his main barrier to working was his medical problems.  Based on his depression he was able to work in a sedentary job that is loosely supervised and involves little interaction with the public.

The Veteran had a VA audiology examination in October 2011 and the examiner reviewed the claims file.  The examiner gave an opinion as to whether hearing loss affected the Veteran's ability to work.  However, the Veteran's hearing loss is not service-connected and therefore it is not relevant for the claim for TDIU.  The examiner opined that the tinnitus impacted the Veteran's daily life, including the ability to work.  The Veteran had sleep disturbance due to tinnitus and he used a hair dryer or heater to help mask it.  

In October 2011 the Veteran had a VA musculoskeletal examination and the claims file was reviewed.  He complained of pain across the base of his neck on a daily basis that he rated as a 5 out of 10 and that flared to a 7 or 8 two or three times a week.  The Veteran felt as though he had lost some range of motion strength and endurance across his neck.  The pain sometimes radiated toward the left shoulder and he had some numbness in the right hand, where he had had carpal tunnel syndrome in the past.  On examination there was evidence of pain with movement.  A neurologic evaluation of the upper extremities showed no focal radicular deficits in muscle sensation or deep tendon reflexes.

In regards to the left elbow, the Veteran complained of pain on a daily basis that he rated as a 4 out of 10 and that flared to a 7 out of 10 a couple of times a week.  The Veteran felt that he had lost some motion in the elbow and that he could not strengthen it all the way.  The symptoms were worse during the winter and there was occasional swelling.  On examination there was some tenderness and no swelling.  Range of motion was reduced with some pain.

The Veteran said that the right knee had pain on a daily basis that he rated as a 4 out of 10 and that flared up to an 8 or 9 out of 10 once a week.  He complained of swelling but no locking, catching, or giving way.  He felt like he had lost some range of motion and that he had weakness in the knee.  There was tenderness across the patellofemoral joint, range of motion was essentially normal, and there was no swelling or instability.

The left knee pain was 7 out of 10 on a daily basis and it flared to 8 or 9 on a daily basis.  The pain was across the medial joint and gave way when he pivoted.  The Veteran could not fully extend the knee when he walked and he had a brace, which sometimes helped.  Range of motion was reduced and the knee was stable.  There was tenderness to the knee.  The Veteran walked with a slow antalgic gait, mostly favoring the left knee.  He reported usually having problems walking and that he could walk for about a block.  The Veteran occasionally used a Canadian crutch or a cane, and he could not stand for prolonged periods of time.  He took Oxycodone for pain.

The Veteran rated his left ankle pain as a 3 to 4 out of 10 and said that it flared to 10 three to four times a week.  The right ankle pain was 5 to 6 out of 10 and flared to 10 three to four times a week.  There were episodes of locking, right worse than left, five to six times a week, and it took 30 minutes for the ankle to loosen up again.  On examination dorsiflexion of the ankles was diminished and painful, and there was no swelling.  The ankles were stable.

There was minimal tenderness where the Veteran broke his fifth metacarpal, and an examination was otherwise normal.  The only complaint was achiness with use of a hammer and when the weather changed.  The examiner wrote that there was no significant loss of function due to the fracture.

The examiner opined that the Veteran's musculoskeletal service-connected disabilities did not make him unemployable.  The Veteran would have trouble performing manual labor but would be able to perform a job that allowed him to sit and stand as tolerated and did not involve manual labor.  

The Veteran's service-connected disabilities do not preclude all forms of gainful employment.  The VA examination reports indicate that he has limitations in regards to his employment such as not being able to perform manual labor, drive, work on ladders or elevated platforms, or work with heavy machinery.  In addition, the Veteran needs to sit and stand as tolerated and to work in a sedentary job that is loosely supervised and involves little interaction with the public.  However, none of  the VA examination reports from September 2011 and October 2011 state that the Veteran is unemployable due to service-connected disabilities. 

The Veteran believes that his service-connected disabilities preclude all forms of gainful employment.  However, as a layperson, the Veteran is not competent to render such a nexus opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Jandreau v. Nicholson, 492 F.3d at 1372 (Fed. Cir. 2007).  

Given the lack of evidence that the Veteran's service-connected disabilities preclude all forms of gainful employment, the preponderance of the evidence is  against the claim for TDIU.  Nor are there special factors that warrant extraschedular consideration.  There is no doubt to be resolved, and entitlement to TDIU is not warranted.


ORDER

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


